EXHIBIT 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of New Found Shrimp, Inc. (the “Company”) on Form 10-K for the period ended December 31, 2012, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, David R. Cupp, Principal Financial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Annual Report on Form 10-K for the period ended December 31, 2012, fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in such Annual Report on Form 10-K for the period ended December 31, 2012 fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 12, 2013 By: /s/David R. Cupp David R. Cupp Principal Financial Officer New Found Shrimp, Inc.
